Case 1:21-cv-21483-KMW Document 1 Entered on FLSD Docket 04/16/2021 Page 1 of 9




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                         CASE NO.:

  GRETTEL CASTELLANOS

          Plaintiff,

  v.

  LORENZO L. ENTERPRISES, LLC.
  d/b/a LORENZO BUICK GMC

        Defendant.
  _______________________________________/

                                            COMPLAINT

          COMES NOW, Plaintiff, GRETTEL CASTELLANOS (hereafter referred to as

  “Plaintiff”), by and through his undersigned counsel, and hereby sues Defendant, LORENZO L.

  ENTERPRISES, LLC. d/b/a LOZENRO BUICK GMC (hereafter referred to as “Defendant”)

  and as grounds alleges:

                               JURISDICTIONAL ALLEGATIONS

       1. This is an action to recover monetary damages, liquidated damages, interest, costs, and

          attorney’s fees for willful violations of the American with Disabilities Act of 1990, 42

          U.S.C. Sec. 1211, et seq. (“ADA”) and the Families First Coronavirus Response Act

          (“FFCRA”) which is enforced through §§ 15(a)(3), 16 and 17, of the FLSA, 29 U.S.C.

          Sect. 216-217, (see C.F.R. § 826.150) to redress injuries resulting from Defendant’s

          unlawful, disability-based discriminatory of and retaliation against Plaintiff.

                                                   PARTIES

       2. Plaintiff, GRETTEL CASTELLANOS, is an adult, female resident of Miami-Dade

          County, Florida.
Case 1:21-cv-21483-KMW Document 1 Entered on FLSD Docket 04/16/2021 Page 2 of 9




    3. Defendant, LORENZO L. ENTERPRISES, LLC. d/b/a LOZENRO BUICK GMC. is a

       Florida Limited Liability Company authorized to conduct business in the State of Florida

       and in Miami-Dade County, Florida.

    4. At all times material hereto, Plaintiff is an “employee” within the meaning of the ADA 42

       U.S.C. Sec. 1211, et seq.

    5. At all times material hereto, Defendant is an “employer” within the meaning of the ADA

       42 U.S.C. Sec. 1211, et seq.

    6. At all times material hereto, Defendant is subject to the FFCRA enforced through the

       FLSA.

                                JURISDICTION AND VENUE

    7. This Honorable Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. §§131,

       1343, and 1367.

    8. Venue is proper because the events/employment practices alleged in this Complaint to be

       unlawful were committed in Miami-Dade County, within jurisdiction of this Honorable

       Court.

    9. Plaintiff filed a charge of discrimination against Defendant with the Equal Opportunity

       Commission (hereafter referred to as “EEOC”) and the Florida Commission on Human

       Relations (hereafter referred to as “FCHR”).

    10. Plaintiff files this complaint within 90 days after receiving a Notice of Right to Sue from

       the EEOC.

    11. All conditions precedent for the filing of this action before this Honorable Court have been

       previously met, including the exhaustion of all pertinent administrative procedures and

       remedies.
Case 1:21-cv-21483-KMW Document 1 Entered on FLSD Docket 04/16/2021 Page 3 of 9




                                  FACTUAL ALLEGATIONS

    12. On or about January 25, 2019, Plaintiff became employed by Defendant.

    13. Congress has enacted the FFCRA, in part, to safeguard employees impacted by the

       COVID-19 pandemic.

    14. Defendant is subject to the FFCRA.

    15. The FFCRA mandates covered employers to provide up to two (2) weeks of paid leave

       and job protection for employees who, among other things are (1) subject to a

       governmental quarantine or isolation order related to COVID-19 or (3) are experiencing

       COVID-19 symptoms and are seeking a medical diagnosis.

    16. On or about April 2, 2020, Plaintiff began experiencing COVID-19 like symptoms.

    17. On or about April 2, 2020, Plaintiff felt sick with a sore throat and a fever.

    18. Plaintiff informed her supervisor, Maria Elena, who immediately told Plaintiff to get

       tested for COVID-19.

    19. Defendant perceived Plaintiff to have a disability under the ADA, COVID-19.

    20. Plaintiff’s symptoms and wait for COVID-19 results resulted in self-isolation required by

       governmental order.

    21. Plaintiff remained self-isolated in quarantine until April 10, 2020.

    22. When Plaintiff returned to work on April 10, 2020, Plaintiff was immediately terminated

       by Defendant.

    23. Plaintiff was terminated by Defendant as a result of her perceived disability, COVID-19.

    24. Additionally, Plaintiff was terminated for exercising her rights under the FFCRA.

    25. Plaintiff was fully qualified to be employed by Defendant and could perform all the

       essential function of the position held with Defendant.
Case 1:21-cv-21483-KMW Document 1 Entered on FLSD Docket 04/16/2021 Page 4 of 9




    26. On or about February 22, 2021, the U.S. Equal Employment Opportunity Commission

       issued a “Notice of Suit Rights” to Plaintiff.

    27. As a result of Defendant’s discriminatory treatment of Plaintiff based on her perceived

       disability and retaliatory treatment, Plaintiff has suffered damaged and was forced to

       retain undersigned counsel.

                                  COUNT I
             DISABILITY DISCRIMINATION IN VIOLATION OF THE ADA

    28. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-27 above as

       is set out in full herein.

    29. Plaintiff is a member of a protected class under the ADA.

    30. By the conduct described above, Defendant has engaged in discrimination against Plaintiff

       because of Plaintiff’s perceived disability and subjected Plaintiff to disability-based

       animosity.

    31. Such discrimination was based upon the Plaintiff’s perceived disability in that the Plaintiff

       would not have been the object of discrimination but for the fact of her medical condition.

    32. Defendant’s conduct complained of herein was willful and in disregard of Plaintiff’s

       protected rights. Defendant and its supervisory personnel were aware that discrimination

       on the basis of Plaintiff’s perceived disability was unlawful but acted in reckless disregard

       of the law.

    33. At all times material hereto, the employees exhibiting discriminatory conduct towards the

       Plaintiff possessed the authority to affect the terms, conditions, and privileges of Plaintiff’s

       employment with the Defendant.
Case 1:21-cv-21483-KMW Document 1 Entered on FLSD Docket 04/16/2021 Page 5 of 9




    34. Defendant retained all employees who exhibited discriminatory conduct toward the

       Plaintiff and did so despite the knowledge of said employees engaging in discriminatory

       actions.

    35. As a result of Defendant’s actions, as alleged herein, Plaintiff has been deprived of rights,

       has been exposed to ridicule and embarrassment, and has suffered emotional distress and

       damage.

    36. The conduct of Defendant, by and through the conduct of its agents, employees, and/or

       representatives, and the Defendant’s failure to make prompt remedial action to prevent

       continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights

       under federal law.

    37. The actions of the Defendant and/or its agents were willful, wanton, and intentional, and

       with malice or reckless indifference to the Plaintiff’s statutorily protected rights, thus

       entitling Plaintiff to damages in the form of compensatory and punitive damages pursuant

       to federal law, to punish the Defendant for its actions and to deter it, and others, from such

       action in the future.

    38. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable

       damages as a result of Defendant’s discriminatory practices unless and until this Honorable

       Court grants relief.

    39. The American with Disabilities Act, 42 U.S.C. Sec. 12101, et seq., prohibits employers

       from discriminating against qualified individuals because of a disability or perceived

       disability “in regard to job application procedures, the hiring, advancement, or discharge

       or employees, employee compensation, job training, and other terms, conditions, and

       privileges of employment.” 42 U.S.C. Sec. 12112.
Case 1:21-cv-21483-KMW Document 1 Entered on FLSD Docket 04/16/2021 Page 6 of 9




    40. Plaintiff was fully qualified to be employed by Defendant and could perform all the

       essential function of the position held with Defendant.

    41. Defendant is a covered employer to which the ADA applies.

    42. Defendant discharged Plaintiff from employment because of Plaintiff’s perceived

       disability.

    43. Defendant made no individualized assessment to determine whether Plaintiff could

       perform the essential functions of the job and be employed by Defendant, or whether a

       reasonable accommodation would enable her to be employed by Defendant, as required

       under the ADA.

    44. Defendant’s discharge of Plaintiff on the basis of her perceived disability and Defendant’s

       failure to make an individualized assessment to determine whether Plaintiff could be

       employed or whether a reasonable accommodation would enable her to be employed by

       Defendant violated the ADA.

    45. As a result of Defendant’s actions, Plaintiff has suffered and will continue to suffer both

       economic and non-economic harm.

    WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

    a. Adjudge and decree the Defendant has violated the ADA, and has willfully, intentionally,

       and with reckless disregard for Plaintiff’s rights;

    b. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay, benefits’

       adjustment, and prejudgment interest at amounts to be proved at trial for the unlawful

       employment practices described herein;

    c. Enter an award against Defendant and award Plaintiff compensatory damages for mental

       anguish, personal suffering, and loss of enjoyment of life;
Case 1:21-cv-21483-KMW Document 1 Entered on FLSD Docket 04/16/2021 Page 7 of 9




    d. Award Plaintiff the costs of this action, together with reasonable attorney’s fees; and

    e. Grant Plaintiff such additional relief as the Court deems just and proper under the

       circumstances.

                                           COUNT II
                                    VIOLATION OF THE FFCRA

    46. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-27 above as

       is set out in full herein.

    47. The FFCRA mandates covered employers to provide up to two (2) weeks of paid leave

       and job protection for employees who, among other things are (1) subject to a

       governmental quarantine or isolation order related to COVID-19 or (3) are experiencing

       COVID-19 symptoms and are seeking a medical diagnosis.

    48. The FFCRA prohibits employers from discharging, disciplining, or otherwise

       discriminating against any employee who takes paid sick leave under the FFCRA.

    49. The provisions of the FFCRA apply to leave taken between April 1, 2020 and December

       31, 2020.

    50. Plaintiff was entitled to up to two weeks of paid sick leave pursuant to the FFCRA

       because she was experiencing COVID-19 related symptoms awaiting a medical

       diagnosis.

    51. Yet, Defendant blatantly disregarded its obligations under the FFCRA and terminated

       her.

    52. Defendant’s violation of the FFCRA was willful.

    53. As a direct and proximate result of Defendant’s violation of the FFCRA, Plaintiff has

       been damaged.

    WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:
Case 1:21-cv-21483-KMW Document 1 Entered on FLSD Docket 04/16/2021 Page 8 of 9




    a. Adjudge and decree the Defendant has violated the FFCRA, and has willfully,

       intentionally, and with reckless disregard for Plaintiff’s rights;

    b. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay, benefits’

       adjustment, and prejudgment interest at amounts to be proved at trial for the unlawful

       employment practices described herein;

    c. Enter an award against Defendant and award Plaintiff compensatory damages for mental

       anguish, personal suffering, and loss of enjoyment of life;

    d. Award Plaintiff the costs of this action, together with reasonable attorney’s fees; and

    e. Grant Plaintiff such additional relief as the Court deems just and proper under the

       circumstances.

                                             COUNT III
                                    RETALITION UNDER THE FFCRA

    54. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-27 above as

       is set out in full herein.

    55. The FFCRA prohibits employers from discharging or otherwise discriminating against

       any employee because the employee qualified and/or took qualifying paid sick leave.

    56. Despite the FFCRA’s requirements, Defendant unlawfully terminated Plaintiff after she

       took leave as a result of symptoms and possible COVID-19 diagnosis.

    57. As a direct and proximate result of Defendant’s retaliation, Plaintiff suffered damages.

    WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

    a. Adjudge and decree the Defendant has violated the FFCRA, and has willfully,

       intentionally, and with reckless disregard for Plaintiff’s rights;
Case 1:21-cv-21483-KMW Document 1 Entered on FLSD Docket 04/16/2021 Page 9 of 9
